        Case 3:20-cv-07780-VC Document 1 Filed 11/04/20 Page 1 of 8




1
       CENTER FOR DISABILITY ACCESS
2      Raymond Ballister Jr., Esq., SBN 111282
       Russell Handy, Esq., SBN 195058
3      Amanda Seabock, Esq., SBN 289900
       Zachary Best, Esq., SBN 166035
4      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
5      (858) 375-7385; (888) 422-5191 fax
6      amandas@potterhandy.com

7      Attorneys for Plaintiff
8
                               UNITED STATES DISTRICT COURT
9
                              NORTHERN DISTRICT OF CALIFORNIA
10
11
          Samuel Love,                           Case No.
12
                 Plaintiff,
13
            v.                                   Complaint For Damages And
                                                 Injunctive Relief For
14
          200 Edenvale Avenue Hotel              Violations Of: Americans With
          Owner LLC, a Delaware Limited          Disabilities Act; Unruh Civil
15
          Liability Company;                     Rights Act
16        200 Edenvale Avenue Hotel
          Operator LLC, a Delaware Limited
17        Liability Company;
18               Defendants,
19
20         Plaintiff Samuel Love complains of 200 Edenvale Avenue Hotel Owner
21   LLC, a Delaware Limited Liability Company; 200 Edenvale Avenue Hotel
22   Operator LLC, a Delaware Limited Liability Company (“Defendants”) and
23   alleges as follows:

24
25     PARTIES:
26     1. Plaintiff is a California resident with physical disabilities. He is
27   substantially limited in his ability to walk. He is a paraplegic. He uses a
28   wheelchair for mobility.


                                          1

     Complaint
        Case 3:20-cv-07780-VC Document 1 Filed 11/04/20 Page 2 of 8




1      2. Defendant 200 Edenvale Avenue Hotel Owner LLC, owns the Hayes
2    Mansion San Jose Hotel, located at 200 Edenvale Ave., San Jose, California,
3    currently and at all times relevant to this complaint. Defendant 200 Edenvale
4    Avenue Hotel Operator LLC, operates the Hotel currently and at all times
5    relevant to this complaint.
6      3. Plaintiff does not know the true names of Defendants, their business
7    capacities, their ownership connection to the property and business, or their
8    relative responsibilities in causing the access violations herein complained of,
9    and alleges a joint venture and common enterprise by all such Defendants.
10   Plaintiff is informed and believes that each of the Defendants herein, is
11   responsible in some capacity for the events herein alleged, or is a necessary
12   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
13   the true names, capacities, connections, and responsibilities of other
14   Defendants are ascertained.
15
16     JURISDICTION:
17     4. The Court has subject matter jurisdiction over the action pursuant to 28
18   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
19   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
20     5. Pursuant to supplemental jurisdiction, an attendant and related cause
21   of action, arising from the same nucleus of operative facts and arising out of
22   the same transactions, is also brought under California’s Unruh Civil Rights
23   Act, which act expressly incorporates the Americans with Disabilities Act.
24     6. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
25   founded on the fact that the real property which is the subject of this action is
26   located in this district and that Plaintiff's cause of action arose in this district.
27
28


                                               2

     Complaint
        Case 3:20-cv-07780-VC Document 1 Filed 11/04/20 Page 3 of 8




1      PRELIMINARY STATEMENT
2      7. This is a lawsuit challenging the reservation policies and practices of a
3    place of lodging. Plaintiff does not know if any physical or architectural
4    barriers exist at the hotel and, therefore, is not claiming that that the hotel has
5    violated any construction-related accessibility standard. Instead, this is about
6    the lack of information provided on the hotel’s reservation website that would
7    permit plaintiff to determine if there are rooms that would work for him.
8      8. After decades of research and findings, Congress found that there was
9    a “serious and pervasive social problem” in America: the “discriminatory
10   effects” of communication barriers to persons with disability. The data was
11   clear and embarrassing. Persons with disabilities were unable to “fully
12   participate in all aspects of society,” occupying “an inferior status in our
13   society,” often for no other reason than businesses, including hotels and
14   motels, failed to provide information to disabled travelers. Thus, Congress
15   decided “to invoke the sweep of congressional authority” and issue a “national
16   mandate for the elimination of discrimination against individuals with
17   disabilities,” and to finally ensure that persons with disabilities have “equality
18   of opportunity, full participation, independent living” and self-sufficiency.
19     9. As part of that effort, Congress passed detailed and comprehensive
20   regulations about the design of hotels and motels. But, as importantly,
21   Congress recognized that the physical accessibility of a hotel or motel means
22   little if the 61 million adults living in America with disabilities are unable to
23   determine which hotels/motels are accessible and to reserve them. Thus,
24   there is a legal mandate to provide a certain level of information to disabled
25   travelers.
26     10. But despite the rules and regulations regarding reservation procedures,
27   a 2019 industry article noted that: “the hospitality sector has largely
28   overlooked the importance of promoting accessible features to travelers.”


                                             3

     Complaint
        Case 3:20-cv-07780-VC Document 1 Filed 11/04/20 Page 4 of 8




1      11. These issues are of paramount important. Persons with severe
2    disabilities have modified their own residences to accommodate their unique
3    needs and to ameliorate their physical limitations. But persons with disabilities
4    are never more vulnerable than when leaving their own residences and having
5    to travel and stay at unknown places of lodging. They must be able to ascertain
6    whether those places work for them.
7
8      FACTUAL ALLEGATIONS:
9      12. Plaintiff planned on making a trip in March of 2021 to the San Jose,
10   California, area.
11     13. He chose the Hayes Mansion San Jose Hotel located at 200 Edenvale
12   Ave., San Jose, California because this hotel was at a desirable price and
13   location.
14     14. Plaintiff needs an accessible guestroom. He needs clearance around
15   beds, he needs accessible restroom facilities including accessible sinks,
16   accessible tubs or showers and accessible toilets. He needs sufficient
17   maneuvering clearance in and around the guestroom. He needs accessories to
18   be located within an accessible reach range. In short, he benefits from and
19   needs compliant accessible guestroom features.
20     15. Plaintiff went to the Hayes Mansion San Jose Hotel reservation website
21   at https://www.hilton/en/hotels/sjchmqq-hayes-mansion-san-jose seeking to
22   book an accessible room on October 21, 2020.
23     16. Plaintiff found that there was little information about the accessibility
24   of the rooms. For example, under the “Accessible Amenities” tab, it mentions
25   features such as: “Hotel complies with ADA Guidelines”, “Accessible
26   elevators”, “Level or ramp entrance to into the building”, “Accessible hotel
27   restaurant”, “Accessible parking”, “Accessible public entrance”, and
28   “Accessible guest rooms with mobility features with entry or passage doors


                                            4

     Complaint
        Case 3:20-cv-07780-VC Document 1 Filed 11/04/20 Page 5 of 8




1    that provide 32” of clear width”. The information provided is vague and
2    conclusory. Likewise, Under the “1 King Bed Mobil Access W/3x3 Transfer
3    Shower” room, it merely mentions: “Mobil Access W/3X3 Transfer shower”.
4    The “1 QN Bed Mob/Hr access W/3X3 Transfer Shower” room mentions:
5    “Mob/HR Access W/3X3 Transfer Shower”. These vague and conclusory
6    statements offer little detail. For example, there is no specific information on
7    whether the sink and toilet are accessible, if the table/desk is accessible, or if
8    the room has compliant clear floor space in the room
9      17. The defendant’s reservation system failed to identify and describe the
10   accessible features in the guestroom chosen by the plaintiff in enough detail to
11   reasonably permit him to assess independently whether the particular
12   guestroom met his accessibility needs. The photos accompany those rooms
13   give limited information regarding the accessibility features in the room.
14     18. This lack of information created difficulty for the plaintiff and the idea
15   of trying to book this room -- essentially ignorant about its accessibility --
16   caused discomfort for the Plaintiff.
17     19. Plaintiff would like to patronize this hotel but is deterred from doing so
18   because of the lack of detailed information through the hotel’s reservation
19   system. Plaintiff not only travels frequently but is always on the lookout for
20   businesses that violate the law and discriminate against him and other persons
21   with disabilities, intending to have them comply with the law and pay statutory
22   penalties.
23
24   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
25   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
26   Defendants.) (42 U.S.C. section 12101, et seq.)
27     20. Plaintiff re-pleads and incorporates by reference, as if fully set forth
28   again herein, the allegations contained in all prior paragraphs of this


                                             5

     Complaint
        Case 3:20-cv-07780-VC Document 1 Filed 11/04/20 Page 6 of 8




1    complaint.
2      21. Under the ADA, it is an act of discrimination to fail to make reasonable
3    modifications in policies, practices, or procedures when such modifications
4    are necessary to afford goods, services, facilities, privileges advantages or
5    accommodations to person with disabilities unless the entity can demonstrate
6    that taking such steps would fundamentally alter the nature of the those goods,
7    services, facilities, privileges advantages or accommodations. See 42 U.S.C. §
8    12182(B)(2)(A)(ii).
9      22. Specifically, with respect to reservations by places of lodging, a
10   defendant must ensure that its reservation system, including reservations
11   made by “any means,” including by third parties, shall:
12                   a. Ensure that individuals with disabilities can make
13                         reservations for accessible guest rooms during the same
14                         hours and in the same manner as individuals who do not
15                         need accessible rooms;
16                   b. Identify and describe accessible features in the hotels and
17                         guest rooms offered through its reservations service in
18                         enough detail to reasonably permit individuals with
19                         disabilities to assess independently whether a given hotel
20                         or guest room meets his or her accessibility needs; and
21                   c. Reserve, upon request, accessible guest rooms or specific
22                         types of guest rooms and ensure that the guest rooms
23                         requested are blocked and removed from all reservations
24                         systems.
25             See 28 C.F.R. § 36.302(e).
26     23. Here, the defendant failed to modify its reservation policies and
27   procedures to ensure that it identified and described accessible features in the
28   hotels and guest rooms in enough detail to reasonably permit individuals with


                                              6

     Complaint
        Case 3:20-cv-07780-VC Document 1 Filed 11/04/20 Page 7 of 8




1    disabilities to assess independently whether a given hotel or guest room meets
2    his or her accessibility needs and failed to ensure that individuals with
3    disabilities can make reservations for accessible guest rooms during the same
4    hours and in the same manner as individuals who do not need accessible
5    rooms.
6
7    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
8    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
9    Code § 51-53.)
10     24. Plaintiff repleads and incorporates by reference, as if fully set forth
11   again herein, the allegations contained in all prior paragraphs of this
12   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
13   that persons with disabilities are entitled to full and equal accommodations,
14   advantages, facilities, privileges, or services in all business establishment of
15   every kind whatsoever within the jurisdiction of the State of California. Cal.
16   Civ. Code §51(b).
17     25. The Unruh Act provides that a violation of the ADA is a violation of the
18   Unruh Act. Cal. Civ. Code, § 51(f).
19     26. Defendants’ acts and omissions, as herein alleged, have violated the
20   Unruh Act by, inter alia, failing to comply with the ADA with respect to its
21   reservation policies and practices.
22     27. Because the violation of the Unruh Civil Rights Act resulted in difficulty
23   and discomfort for the plaintiff, the defendants are also each responsible for
24   statutory damages, i.e., a civil penalty. See Civ. Code § 52(a).
25
26   PRAYER:
27          Wherefore, Plaintiff prays that this Court award damages and provide
28   relief as follows:


                                             7

     Complaint
        Case 3:20-cv-07780-VC Document 1 Filed 11/04/20 Page 8 of 8




1        1. For injunctive relief, compelling Defendants to comply with the
2    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
3    plaintiff is not invoking section 55 of the California Civil Code and is not
4    seeking injunctive relief under the Disabled Persons Act at all.
5        2. Damages under the Unruh Civil Rights Act, which provides for actual
6    damages and a statutory minimum of $4,000 for each offense.
7        3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
8    to 42 U.S.C. § 12205; and Cal. Civ. Code § 52(a).
9
10
11   Dated: November 2, 2020                 CENTER FOR DISABILTY ACCESS
12
13
14
15                                           By:
16                                           Russell Handy, Esq.
                                             Attorneys for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28


                                            8

     Complaint
